UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------   x
 UNITED STATES OF AMERICA,                                :
                                                          :
                                     Plaintiff,           :
                                                          :   19 CR 127 (AMD)
                   -against-                              :
                                                          :   NOTICE OF CHANGE OF ADDRESS
 LUCIO CELLI,                                             :
                                                          :
                                     Defendant.           :
 ------------------------------------------------------   x

TO:     CLERK OF THE COURT AND ALL PARTIES

Pursuant to Local Rule 1.3 of this Court, please take notice of the following attorney address

change for ZACHARY STEWART TAYLOR. I am an attorney admitted to practice in the State

of New York and the Eastern District of New York. My EDNY bar number is ZT-7545, and my

New York State bar number is 4217451.

My OLD address information was:                               My NEW address information is:

Taylor & Cohen LLP                                            Taylor & Cohen LLP
40 Worth Street, 10th Floor                                   305 Broadway, 7th Floor
New York, NY 10013                                            New York, NY 10007

My telephone number, fax number and email address are UNCHANGED.

I will continue to be counsel of record in the above-entitled case.

Date: September 23, 2020                                             /s/
New York, New York                                                   Zachary S. Taylor
                                                                     Taylor & Cohen LLP
                                                                     305 Broadway, 7th Floor
                                                                     New York, NY 10007
                                                                     Tel: 212-257-1900
                                                                     Fax: 646-808-0966
                                                                     Email: ztaylor@taylorcohenllp.com

                                                                     Counsel for Lucio Celli
